DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The indicated Allowable Subject Matter of the claim 24 is withdrawn in view of the newly discovered reference to Langereis et al. (US 2008/0280112). Rejections based on the newly cited reference follows below.
Because previously allowed claim now is rejected the Office Action make non-final. 

Response to Amendment

2.	Amendment filed on 12/31/2020 has been entered. Claims 32-49 have been withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. Claims 1-23 have been cancelled. Claims 24-49 are now pending in the application.

Drawings

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “external electronic circuit components” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 24: limitations “patterned electrical conductors that are configured to receive one or more external electronic circuit components” are unclear and ambiguous because it is unclear whether the one or more electronic circuit components are actually connected. The scope of the claim, what is included and what is excluded, is unclear. This renders the claim indefinite.

Regarding claim 24: limitations “external electronic circuit components” are unclear. What kind of components? There is no information about external electronic circuit components in the Specification. 



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.1.	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Langereis et al. (US 2008/0280112) hereinafter Langereis in view of Marsh et al. 
(US 2015/0267695) hereinafter Marsh.

Regarding claim 24: Langereis discloses a flexible circuit comprises: a plurality of layers of one or more flexible materials (layers 1-16, fig. 9), with the plurality of layers adhered together [0126], and with at least a first set of the plurality of layers (layers 14 and 15, fig. 9) having patterned electrical conductors ( 535 and 521) that are configured; and a micro electro mechanical device (MEMS accelerometer) built within a second set of the plurality of layers (layers 1-13), the micro electro mechanical device built within the second set of the plurality of layers, and with the plurality of layers comprising the flexible circuit. Langereis is silent with respect to patterned electrical conductors that are configured to receive one or more external electronic circuit components; and with the one or more external electronic circuit components, being external relative to the micro electro mechanical device.
Marsh discloses a membrane 206 along with an electrode 210 that is attached to the membrane 206; patterned electrical conductors (an electrodes 208, 210) that are configured to receive one or more external electronic circuit components [0073] being external relative to the micro electro mechanical device ( micro pump 200).


Regarding claim 25, Langereis further discloses that some of the layers of the second set (1-13) further having a second set of conductive layers thereon [0126].

Regarding claim 26, Langereis further discloses that at least some of the plurality of layers of the material are layers comprising the flexible material and at least some of the plurality of layers of the flexible material have conductive layers thereon (claim 1 and 
fig. 9).

Regarding claim 27, Langereis further discloses that the micro electro mechanical device is an accelerometer device (MEMS accelerometer [0127], fig. 9).

5.2.	 Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Langereis in view of Marsh, as applied to claim 27 above, and further in view of Holm-Kennedy et al. (US 4951510) hereinafter Holm-Kennedy.

Regarding claim 28: Langereis, as modified by the teaching of Marsh, discloses the flexible circuit having all of the claimed features as discussed above with respect to claim 27 wherein the accelerometer (MEMS accelerometer, fig. 9, Langereis) that comprising the second set of the plurality of layers (layers 1-13) has a compartment (cavities, Abstract) through a first group of the second set (layer 1-13, fig. 9); and with the accelerometer further comprising: a cantilever beam (Abstract, [0108]). It doesn’t explicitly teach the accelerometer comprising a first layer of the second set of layers supporting a first electrode and at second layer of the second set layers supporting a second electrode; and a cantilever beam having a portion disposed in alignment 
Holm-Kennedy teaches 1-5 the accelerometer (Abstract) comprising the main body has a compartment (143, shown in fig. 5, col. 10:50-59) through layers set (144, 146, 148, 155, 157, 160), a first layer (substrate 144, 161 has at least one layer) of the set of layers supporting a first electrode (146, 148) and at second layer (substrate 160 has at least one layer) of the set layers supporting a second electrode (155, 157); and with the accelerometer further comprising: a cantilever beam (138,153, 158) having a portion disposed in alignment between the first and second electrodes, with the cantilever beam having a metal conductor (153, 158) supported on portions of the cantilever beam.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Langereis and Marsh the accelerometer comprising a first layer of the second set of layers supporting a first electrode and at second layer of the second set layers supporting a second electrode; and a cantilever beam having a portion disposed in alignment between the first and second electrodes, with the cantilever beam having a metal conductor supported on portions of the cantilever beam, as taught by Holm-Kennedy in order to increase sensitivity of the sensor or to render the sensor sensitive to acceleration and forces such as those arising from gravity, and magnetic and electric fields, as taught by Holm-Kennedy (c. 4:18-31).

Regarding claim 29: Langereis, as modified by the teaching of Marsh and Holm-Kennedy, discloses the flexible circuit having all of the claimed features as discussed above with respect to claim 28 wherein at least some of the first group of the second set of layers has the cantilever beam (Langereis and Holm-Kennedy) integrally formed from a first one of the second set of layers, with the cantilever beam being movable. It doesn’t explicitly teach the cantilever beam being movable within the compartment.
Holm-Kennedy teaches 1-5 the accelerometer (Abstract) comprising cantilever beam (138,153, 158) being movable within the compartment (shown in fig. 5, col. 10:50-59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Langereis and 

Regarding claim 30: Langereis, as modified by the teaching of Marsh, discloses the flexible circuit having all of the claimed features as discussed above with respect to claim 27 wherein the micro-accelerometer device. It doesn’t explicitly teach the micro-accelerometer sensor element having a beam element that is either a cantilever beam or a torsional beam or a beam that has a central portion and four portions that suspend the beam over within the compartment.
Holm-Kennedy teaches 1-5 the accelerometer (Abstract) comprising cantilever beam (138,153, 158) being movable within the compartment (shown in fig. 5, col. 10:50-59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Langereis and Marsh the micro-accelerometer sensor element having a beam element that is either a cantilever beam or a torsional beam or a beam that has a central portion and four portions that suspend the beam over within the compartment, as taught by Holm-Kennedy in order to increase sensitivity of the sensor or to render the sensor sensitive to acceleration and forces such as those arising from gravity, and magnetic and electric fields, as taught by Holm-Kennedy (col. 4:18-31).

5.3.	 Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Langereis in view of Marsh and in view of Holm-Kennedy, as applied to claim 30 above, and further in view of McBrien (US 4987779) hereinafter McBrien.

Regarding claim 31: Langereis, as modified by the teaching of Marsh and Holm-Kennedy, discloses the flexible circuit having all of the claimed features as discussed above with respect to claim 30, further comprising: a first electrode (146,148, Holm-Kennedy) supported by a first one of the layers (substrate 161, 144 has at least one layer) of the second set of layers; a second electrode (155, 157) supported by a second 
McBrien teaches a capacitance measurement circuit (shown in fig. 2) having a first pair of inputs (Vt-V1) coupled to the first electrode (11) and the third electrode (18) and a second pair of inputs (Va-V1, shown in fig. 1) coupled to the second electrode (12) and the third electrode (18); and a controller (shown in fig. 2) that converts measured capacitance from the capacitance measurement circuit into a measure of acceleration (Abstract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Langereis, Marsh and Holm-Kennedy a capacitance measurement circuit having a first pair of inputs coupled to the first electrode and the third electrode and a second pair of inputs coupled to the second electrode and the third electrode; and a controller that converts measured capacitance from the capacitance measurement circuit into a measure of acceleration, as taught by McBrien in order to develop the accelerometer arrangement to provide reliable measurement results with a very high degree of precision as taught by McBrien (col. 1:49-52).

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 24-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,512,164 (hereinafter P164) and in view of Admitted by Applicant Prior Art (Admission), hereinafter AAPA in view of Marsh et al. (US 2015/0267695) hereinafter Marsh.

Regarding claim 24: Both claim 1 of P164 and claim 24 of the instant application are directed to a circuit (11, 20) comprises: a plurality of layers (20a-20g) of one or more materials, with the plurality of layers adhered together, and with at least a first set of the plurality of layers having patterned electrical conductors (15-17) thereon; and a micro electro mechanical device (10) built within a second set of the plurality of layers, with the plurality of layers comprising the circuit.
Except claim 24 of instant application discloses “circuit” and claim 1 of P164 teaches “circuit substrate”. However these limitations in a circuit claim 1 of P164 still reads on claim 24 of instant application. 
Except claim 24 of instant application discloses “and a micro electro mechanical device built within a second set of the plurality of layers” and claim 1 of P164 teaches “a micro electro mechanical device disposed within the circuit substrate, and integrally formed from a second set of the plurality of layers”. However these limitations in claim 1 of P164 still reads on claim 24 of instant application. 

AAPA discloses in the “Background of the invention” section (specification, page 1), before the effective filing date of the claimed invention, that it was old and well known to use a flexible circuit comprises flexible materials.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify claim 1 of the patent P164 by a flexible circuit comprises flexible materials; with the plurality of layers comprising the flexible circuit, as taught by AAPA, because unlike rigid printed circuit boards, flex circuit technology allows the flex circuit board to flex or conform to a shape during use, as taught by AAPA (specification, page 1).
The claim 1 of P164 doesn’t teach patterned electrical conductors that are configured to receive one or more external electronic circuit components; and with the one or more external electronic circuit components, being external relative to the micro electro mechanical device built within the second set of the plurality of layers, and with the plurality of layers comprising the flexible circuit.
Marsh discloses a membrane 206 along with an electrode 210 that is attached to the membrane 206; patterned electrical conductors (an electrodes 208, 210) that are configured to receive one or more external electronic circuit components [0073] being external relative to the micro electro mechanical device ( micro pump 200).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify claim 1 of the patent P164 by patterned electrical conductors that are configured to receive one or more external electronic circuit components; and with the one or more external electronic circuit components, being external relative to the micro electro mechanical device built within the second set of the plurality of layers, and with the plurality of layers comprising the flexible circuit, as taught by Marsh, in order to built up of the microsystem devices.



Claims of instant application

Claims of P164
24. A flexible circuit comprises: a plurality of layers of one or more flexible materials, with the plurality of layers adhered together, and with at least a first set of the plurality of layers having patterned electrical conductors that are configured to receive one or more external electronic circuit components; and a micro electro mechanical device built within a second set of the plurality of layers, with the one or more external electronic circuit components, being external relative to the micro electro mechanical device built within the second set of the plurality of layers, and with the plurality of layers comprising the flexible circuit.
2. The circuit substrate of claim 1 wherein at least some of the plurality of layers of the material are layers comprising one or more of a rigid or a semi-rigid or a flexible material, which layers are adhered by being laminated.

3. The circuit substrate of claim 1 wherein at least some of the plurality of layers of the material are layers comprising a flexible material to provide the circuit substrate as a flex-circuit substrate.
25.    The flexible circuit of claim 24 wherein some of the layers of the second set further having a second set of conductive layers thereon.
4. The circuit substrate of claim 1 wherein the patterned electrical conductors are on at least some of the layers of the second set of the plurality of layers.
26.   The flexible circuit of claim 24 wherein at least some of the plurality of layers of the material are layers comprising the flexible material and at least some of the plurality of layers of the flexible material have conductive layers thereon.
3. The circuit substrate of claim 1 wherein at least some of the plurality of layers of the material are layers comprising a flexible material to provide the circuit substrate as a flex-circuit substrate.


7. The circuit substrate of claim 1 wherein the second set of layers of the plurality of layers comprise a flexible material, and the device is a micro-accelerometer sensor element.
28. The flexible circuit of claim 27 wherein the accelerometer that comprises the second set of the plurality of layers has a compartment through a first group of the second set of the plurality of layers, and comprises: a first layer of the second set of the plurality of layers supporting a first electrode and at second layer of the second set of the plurality of layers supporting a second electrode; and with the accelerometer further comprising: a cantilever beam having a portion disposed in alignment between the first and second electrodes, with the cantilever beam having a metal conductor supported on portions of the cantilever beam.
5. The circuit substrate of claim 1 wherein at least some of the second set of layers of the plurality of layers have a compartment and at least some other layers of the second set of layers of the plurality of layers each have a metal conductor supported on portions of the some other layers. 

6. The circuit substrate of claim 3 wherein at least some of the second set of layers of the plurality of layers of the flexible material have a compartment and at least one of the layers of the second set of the plurality of layers has a member integrally formed from the one layer, with the member being movable within the compartment. 
29.    The flexible circuit of claim 28 wherein at least some of the first group of the second set of layers has the cantilever beam integrally formed from a first one of the second set of layers, with the cantilever beam being movable within the compartment.
8. The circuit substrate of claim 7 wherein the micro-accelerometer sensor element further comprises: a first electrode supported on a first layer of the second set of layers of the plurality of layers; a first spacer layer having a first compartment, the first spacer layer provided from a second layer of the second set of layers of the plurality of layers; a cantilever beam 

Claim 8



Regarding Claims 25-31 - the aforementioned claims also are rejected based on their dependent status from Claim 24.

Response to Arguments

7.	Applicant's arguments filed 08/27/2020 have been fully considered and acknowledged but are moot in view of the new grounds of rejection.



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is
 (571) 272-6106. The examiner can normally be reached on Monday-Friday from
7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Thompson can be reached on (571)-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848